OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                     AUSTIN




4ionorable~Sama   C. Gillfland
county Attorney
Deaf SmO$h County
Hereford,   Texas

Dear   8ir:




                                                       r ta0e  44u44t4d  in
                                                       ax suits on real pro-
                                                       than by sttit?

                                                      6 15, 19j9, the rwelpt
                                                       artment,*hereln     you
requmtourop                                              to cur opinion Boo. O-860,
which applies                                           ti4Xk8 U~~SrSQ?Zdl.    PrO-
perty and the a                                        er Artiole   365, Revtied
Civil  Statutes, 19                           Or   OpiBfOB   O-660 read68

                                            attorney    ie allwed   the  ten
                                           ded for in Article SSS, Bs-
                                           tan money collected    through
                                        ix suite    againat personal property.
                              owerer,   is not to be ineluded with the
                                                        in Uete~ag       the


                           formation,    we herewith    enclose   a copy   of the


           Kith further reference  to your letter,            the rollowing
queetiorjs are taken thcrefrora in answer to nhioh            you request our
opinion:'

             w~~ee this right to cOmissi0n    attaah only ii suit
       is rii4d, or does it attaah v&en he i4 instruetsd     by the
       cozmtd.esionars* court to oolle~et the spealfisd taxe6, and
       eo notifies the~tax defendant?
Hon. Jam46    O. OiLliLanU,   Pa,98 8



             Way  the oommi66ioner6*  4ourt oontraet,  ror a per-
       oentage or the taxe6 oolleoted,   with the county attorney
       to eolleat dell.nquent tax46 on real property Where it 16
       done otherwl6e  than by suit?"

            k6 to your first question,     in all oases involving 6uit6
for delinquent   tuea  on r441 e6tate or personal property,        th6 fil-
ing Of suit is a neoeesary    pre-requi6it4     to entitle the oounty
attorney to the fees a6 provided ror in Article 7958, a6 aespded,
Revised Oirll Statutee,    1925, oovering r4al estate, and suoh oom-
mliseion6 allowed on .peraonal property     under &t$ole    335 in 6aid
6tatute.    The tax oolleotor   ie primarily    charged with the ool-
leotion oft all t(LIEe8, both ourrent and delinquent,      and he doe6
allneoeesary    work In the preparing    oi the lists, sending out
notices and other prslimi~ary     work preparatory     to the ill&9   o?
erlit by a oounty attorney for which serrlaes the law provides         64xtain
fee6 to be allowed the tax oolleotor.        Statute6 preeoribing    r446
ror public orricere are strictly      oonstrued   and a right to fees may
not rest upon implication.     . . 9(; Tax. Jur. I9 105, p. 608.

            You will   notethat   Artiole 1352, a8 6mended,   r4adn   in
part   66 r0ilons:

             "The county or dlatrict attorney     ahall repremnt th&
       State aad OouBty iu all suit6 against delinquent       t6XpaJer6,
       and all  8~616 oolleeted'6hall    be paid over lmuedlately to
       the oountp oolleotor;     ; ; Provided,  that the is46 herein
       provided   for in aonneotion   with delinquent   tax Mit6   shall
       tonstitute   the only fess that ehall bG charged by maid
       0ifioera for preparing,     filing, instituting,   and pr464cuting
       suit6 on delinquent    tare8 and seourlng collection    thereof,
       and all laws in conflict     herewith are her4by repealed.     . ."

           You are respectfully   referred   to the above artiole whieh
provide6  the ouly fees payable to the oounty attorney     In oonneation
with delinquent   tax suits, end it being the duty of the county
attorney  to represent  the 2tate end aounty in all such suits,
there ia no authority   for the commlesioners*    oourt to enter into
contract  or allow additional   oompeneation   other than that provided
for by statute.

           Kavin,9 dieouesed both of your questlons as pr46ented,        %t
is, therefore,   the opinion of   this Department  and in an6w4r   to  your
flret question,   the right to comm~aslons    under the provision8    or
Article  535, kevleed Civil  statutes  , 1925, in delinquent   tax suit6
lion. James   c. ~llllland, Page 3



Oor*ring   personal  property,  only att60beszup0&&e     filing Of at68
ad   in answer t0 your 64Oond qU46tlOB, Artiale        7338,  a6 amended,
lbt6 oi.1931;    42nd Le&3latUr4;    provides   the OBly ie46 oh6rwb1e
by the oounty 6ttOrQey     for preparing,   filing, iQatltutiB(l ana pro-
aemrting delinquent    tax 8uit6 on real estate and ssaurbg        a ool-
le6tlon thereof.     The commi66ioBera*    Court i6 not authori6ed    to
ooptrect with or pay to a county attorney        a peroentage   Or such t6xe6
oolleoted.

                                             Yours   very   truly




                                        BY




   APPROVEI'~       29, 1939



   ATTOFSEY
              -*---Y
                GXNZRAL   O*' TMAS~